Citation Nr: 0425432	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds of the back.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Buffalo, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for residuals of shell fragment wounds of 
the left ankle and upper back.

The Board remanded the case in May 2003 for further 
development, and the case was returned to the Board in 
January 2004.  In February 2004, the Board issued a decision 
denying service connection for residuals of shell fragment 
wounds of the left ankle.  The Board remanded the issue of 
service connection for residuals of a shell fragment wound of 
the back for further development.  The case was returned to 
the Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the case was returned to the Board in August 2004, the 
claims file contained no indication that steps had been taken 
to fulfill the instructions in the Board's February 2004 
remand.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that the Board has a duty under law 
to ensure that the RO complies with remand orders of the 
Board or the Court.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board will remand the case again to seek the 
development sought in the February 2004 remand.

As explained in the February 2004 remand, the Board, in its 
October 2002 remand, sought a medical opinion as to whether 
the veteran had any current residuals of shell fragment 
wounds of the back.  The veteran had a VA examination in 
March 2003.  The examiner did not answer the essential 
question of whether there were residuals of the shell 
fragment wounds to the back.  The examiner noted that there 
were barely perceptible scars of the back, but the examiner 
did not indicate whether the scars were residual to shell 
fragment wounds.

Scars could service as a basis for finding current 
disability, if they are present to a compensable degree.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Superficial scars 
are compensable if they cover an area of 12 square inches or 
more.  38 C.F.R. § 4.188, Diagnostic Code 7802 (2003).

As the Board requested in the February 2004 remand, the Board 
will again request another examination to obtain an opinion 
as to whether the veteran has current residuals of shell 
fragment wounds of the back.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
examination to determine the current 
residuals, if any, of shell fragment 
wounds to the back.  The veteran's claims 
file should be provided to the examiner 
for review.  The examiner should describe 
any current residuals of shell fragment 
wounds of the back.  If there are scars 
attributable to shell fragment wounds, 
the examiner should report the size of 
the scars and any symptoms associated 
with the scars.  If the examiner finds 
that there are no residuals of shell 
fragment wounds of the back, the examiner 
should so state.

2.  The AMC or RO should then re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




